 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralArizonaDistrictCouncilofCarpenters,AFL-CIO;andMillmen and Cabinet Makers,Local 2093,United Brotherhood of Carpenters &JoinersofAmerica,AFL-CIOandWoodSurgeons,Inc. Case 28-CP-53April 16, 1969DECISION AND ORDERMarch 18 andApril 3, 1968,byWood Surgeons, Inc.,hereincalled theEmployer,alleges thatRespondentUnions, Central Arizona District Council of Carpenters,AFL-CIO,herein called the Council,'andMillmen andCabinetMakers,Local 2093,UnitedBrotherhood ofCarpenters and JoinersofAmerica,AFL-CIO, hadengaged in unfair labor practices within the meaning ofSection 8(b)(7)(C) of the Act. Briefshave been submittedby the parties.'Upon the entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTOn August 28, 1968, Trial Examiner Martin S.Bennett issued his Decision in the above-entitledcase, finding that the Respondents had engaged incertainunfair labor practices and recommendingthat they cease and desist therefrom and takecertainaffirmativeaction,assetforth in theattached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Examiner'sDecision,with a supporting brief; the GeneralCounselfiledlimitedcross-exceptionsandananswering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondents,CentralArizonaDistrictCouncilofCarpenters,AFL-CIO, andMillmen and Cabinet Makers,Local 2093,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO, their officers, agents, and representatives,shalltake the action set forth in the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeardatPhoenix,Arizona,on July 2, 1968. Thecomplaint, issued April 23 and based upon charges filedWe note and correct the following inadvertent errors in the TrialExaminer'sDecision,which do not affect the result in this case. TheEmployer's telegram canceling its contract with Local 2093 was sent onJanuary 18, and not on January 19. Thus it was sent the day before, ratherthan the day after, the picketing began.Also, the Trial Examiner foundthat the Employer's 1967 contracts,in which it guaranteed to the purchaserthat the cost of installation of its cabinets would not exceed a specifiedfigure,amounted to $67,490.As the General Counsel points out in hislimited exception, the correct figure is $63,490.1.JURISDICTIONAL FINDINGSWood Surgeons, Inc., is an Arizona corporationmaintaining its office and place of business at Mesa,Arizona, where it is engaged in the manufacture and saleof cabinets and furniture.Itannually purchases andreceives goods and materials valued in excess of $50,000from the employers within the State of Arizona who havepurchased and received said goods and materials directlyfrom points-outside the State of Arizona. I find that theoperations of the Employer affect commerce within themeaning of Section 2(6) and(7) of the Act.Il.THE LABORORGANIZATIONS INVOLVEDCentralArizonaDistrictCouncilofCarpenters,AFL-CIO andMillmenand Cabinet Makers and Locals2093 and 1089, United Brotherhood of Carpenters andJoiners of America, AFL-CIO,are labor organizationswithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; Sequence of EventsHerbertMeisner is president of the Employer andDonaldMeisnerisitssecretary-treasurer.At 'the timematerialherein, the Employer operated two adjacentplantsinMesa,Arizona and their employees were notcovered by any labor contracts prior to the events setforth below.BusinessManager Lawrence Richardson of Local 2093visited the plants in November in an effort to obtain acontract and, on December 4, 1967, he andBusinessRepresentative Robert Knox of Local 1089 returned. Onthisoccasion,HerbertMeisner signed a contractrecognizingLocal 2093 as the representative of itsso-called inside employees of a commercial cabinet shop.The Council is also a party to this contract.Also signed was a memorandum binding the Employerto the Arizona Master Labor Agreement with variouslabor organizations and particularly Local 1089. TheCouncil is also a party to the latter agreement whichcoversso-calledoutsideemployeesincontractconstruction work. The inside contract provided that anywork performed on the jobsite, such as installation, wassubject to the outside contract.The Employer had 20 employees as of December 4 anditisundisputedthatnoneof them had signedauthorization cards. Respondents argue that it was theircontemplation that these were to be prehire contracts'An unopposed motion by the General Counsel to correct certain errorsin the transcript is hereby granted.175 NLRB No. 63 CENTRAL ARIZONA DISTRICT COUNCIL OF CARPENTERSunder Section 8(f) of the Act.Messner, on the other hand, testified that Knox said onDecember 4 that it was not "legal" for the outsidecontract to be signed because the Employer was a"manufacturer", and the two men agreed that any menMeisner referred for installation of his cabinets or toassist the builder would be "Union men."' Knox testifiedthat he did not recall making such a statement I creditMeisner herein.From December 4, 1967 through January 18, 1968,various grievances arose between the Employer and Local2093 relative to operations under the inside agreement.These included hiring outside the hiring hall and alsopayment to high school graduates performing heavy workof wage rates below those deemed to be in order by Local2093As of January 18, these differences were unresolvedand on the morning of January 19, 1968, pickets wereplaced by Respondents' plants; this picketing lasted untilapproximatelyApril 18 and they bore signs with thefollowing legend:PicketCONTRACTORWOOD-SURGEONSIN VIOLATION OF AGREEMENTDISTRICT COUNCIL OF CARPENTERSLateron January 19, Meisner sent the following telegramto Local 2093:IT IS THE BELIEF OF THIS CORPORATIONTHATYOULARRYRICHARDSONFRAUDENTLY CONVINCED US THAT YOUHAD GOOD MEN WORTHY OF THE RATE OFPAY STATED IN YOUR CONTRACT. UNIONLOCAL 2093 HAS FAILED TO LIVE UP TO THATAGREEMENTWOOD SURGEONS HEREBYCANCEL ANY AGREEMENT MADE PRIOR TOTHIS DATE WITH THE AF OF L CIO, AND HASSTARTED LEGAL PROCESS OF SUCH, ALSOINJUNCTION AGAINST YOU YOURSELF ANDTHE UNIONB. Other PleadingsOn January 23, 1968, Local 2093 filed charges in Case28-CA-1647 alleging that the Employer had engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act by,inter alia,refusing tohonor the December 4 agreement and thereafter cancellingit.By letter of May 1, the Regional Director dismissed the8(a)(3) and (5) allegations, pointing out in part as followsFurther, as it appears that the Employer was notengaged primarily in the building and constructionindustry and that the employees involved were notengaged in the building and construction industry, theputative agreement entered into by the Employer andthe Charging Party was not a valid 8(f) agreement, andthe Charging Party did not represent a majority of theEmployer's employees. Since it would, therefore, havebeen a violation of 8(a)(2) for the Employer to maintain'Apparentlymeaning members of Local 1089 and this work carried ahigher rate of pay391and give effect to this agreement, the Employer'srepudiation of it could not be 8(a)(5). In view of thesettlement agreement as to 8(a)(1) violations of the caseentered into by all parties, further proceedings on thecharge are not warranted I am, therefore, refusing toissue a complaint as to the 8(a)(3) and (5) allegations inthismatter. This does not affect the 8(a)(1) agreementOn March 18 and April 3, 1968, the Employer filed apetition in Case 28-RM-202 and this matter is presentlypending.The crux of Respondents' defense, as I view it, is thatthey enjoyed a binding contract with the Employer andthat picketing in protest of its violation is not violative ofSection8(b)(7)(C)of the Act. This presents fordetermination the issue whether the Employer is "engagedprimarily in the building and construction industry."'C. Is the Employer Primarily Engaged in theBuilding andConstruction IndustryDuring the calendar year 1967, the Employer enjoyedcontracts totaling $131,176 for the manufacture, sale, anddelivery of its cabinets f.o.b. jobsiteNo installation isrequired by the Employer on these deliveries.Itmay be noted that these cabinets and their formicatops are to be attached to the walls in the buildings. Thisisdoneby employees of the general or subcontractorunder the aegis of Local 1089. There is evidence thatemployees of the Employer have been loaned to thegeneral or subcontractor for theseinstallations,althoughthey are placed on the payroll of the latter.This is caused by a shortage of skilled installationpersonnel. Indeed, the Employer out of interest for itscustomers, has taken it upon itself on occasion to contactLocal 1089 and request that competent workmen be dulydispatched to the general or subcontractor for thispurpose.The Employer also executed contracts in the calendaryear 1967 amounting to $67,490 wherein it guaranteed tothe purchaser that the cost of installation would notexceed a specified figure; in that event, the excess wouldbe absorbed by the Employer This manifestly was toassuagethepurchaser against incurring an excessiveinstallation charge and was not an agreement to install thecabinets.The Employer was not required to install themerchandise on any of these jobsIndeed, there is evidence that on several of the latterjobs the installation was not performed by employees ofthe Employer, as contrasted with others where they wereborrowed for this purpose and duly paid by the borrower.'And, evenassumingthat the employees of the Employerdid the installation work in this latter group of contracts,this work amounts to less than 1/2 of the f o b. work andapproximately 31 percent of the total volume ofbusiness.'It isreadily apparent that the cost of installation isperforce but a fraction of total receipts from the sale,delivery andinstallationcontracts and an even lesserfraction of revenues from the manufacture and sale of all'The General Counselhas arguedextensivelyin supportof a motion forsummary judgment that the rulingor decisionby theRegional Director,set forth above,eliminatesany legally adequate defense Thismotion wasdenied at the hearing and the rulingis reaffirmedSeeSagamoreShirtCovN L R B,365 F 2d 898 (C A D C ), andStanley Air Tools,171NLRBNo 48'Although thereisevidence that, on occasion,the wageswere paid bythe Employerwho in turn was duly reimbursedby the borrower'The Employeralsomanufactures tables, this totalling about 5 percentof its production. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDits products. If this Employer is primarily engaged in thebuilding and construction industry, this is most definitelya case of the tail wagging the dog. SeeN L.R.B. v W LRives Co.,328 F 2d 464 (C.A 5)Insignificantcontrast,theGeneralCounselhasdirected attention to the case ofIndio Paintand RugCenter,156NLRB 951, where some 93 percent ofrevenues were derived from the sale and installation ofhard and soft flooring. There, the company was requiredto install the purchases as part of the contract price. Here,in the smaller group of contracts, the Employer merelyguaranteed that the cost of installation would not exceed aspecified figureAnd, viewed realistically, this Employer is in themanufacturing business doing what is commonly knownand regarded as millwork and all the work, except forinstallation, is done at its plants. In the cited case, at least12 of 15 employees worked on installation approximatelyfull time. And here, only minor repairs are done at thejobsiteA decision to term these as primarily constructionworkers would be strongly oblivious of the realities of thesituation. I find that they were not.D. ConclusionsIthaspreviouslybeen found that this picketingcontinued for more than 30 days without the filing of arepresentation petition under Section 9(c) of the Act, andthis presents for consideration the object of the picketing.The legend on the sign is phrased in terms of theEmployer violating their contractBut it is readily apparent that this is a contract whichthe Board cannot honor because it was executed with aunionwhichhadnorepresentationamong theseemployees Contrary to the argument of Respondents, thisdoes not constitute a finding that the execution of thecontract was an unfair labor practice which may not begone into because no timely charge attacking it has beenfiled. I find only that it may not be honored or recognizedherein.Thus,Respondents are perforce in the position ofpicketing with an object of initial recognition and the onlyactwhich could satisfy this would be their recognition.SeeWoodward Motors,135 NLRB 851 That a previouscontractual relationship existed is not a defense.N L.R Bv.Local 542, International Union of Operating Engineers,331 F.2d 99 (C.A 3) I find, therefore, that Respondentshave engaged in unfair labor practices within the meaningof Section 8(b)(7)(C) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above occurring in connection with the operations of theEmployer described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the above findings of fact, and uponthe entire record in the case, I make the following.CONCLUSIONS OF LAW1.CentralArizonaDistrictCouncil of Carpenters,AFL-CIO,andMillmen and Cabinet Makers, Locals2093 and 1089, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,are labor organizationswithin the meaning of Section 2(5) of the Act.2WoodSurgeons,Inc. is an employer within themeaning of Section2(2) of the Act.3.By picketing the above-named Employer for morethan 30 days without filing a petition under Section 9(c)of the Act, with an object of forcing said Employer torecognizeand bargain with them,Respondents haveengaged in unfair labor practices within the meaning ofSection8(b)(7)(C) of the Act.4 The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact andconclusions of law,it is recommended that Respondents,CentralArizonaDistrictCouncilofCarpenters,AFL-CIO,and Millmen and Cabinet Makers, Local 2093,UnitedBrotherhoodofCarpentersand Joiners ofAmerica,AFL-CIO,Phoenix,Arizona, their officers,representatives,agents, successors,and assigns,shall.1.Cease and desist from picketing or causing to bepicketed the plants of Wood Surgeons,Inc , where anobject thereof is forcing or requiring said Employer torecognizeorbargainwithRespondentsastherepresentative of its employees in violation of Section8(b)(7)(C) of the Act2.Takethe following affirmative action which isdeemed necessary to effectuate the policiesof the Act:(a)Post in conspicuous places at their business officesand meeting halls, and all places where notices to theirmembers are customarily posted, copies of the attachednoticemarked"Appendix."`Copies of said notice, onforms provided by the Regional Director for Region 28,shall, after being duly signed by official representatives ofRespondents, be posted by Respondents immediately uponreceipt thereof and maintained for 60 consecutive daysthereafter.ReasonablestepsshallbetakenbyRespondents to insure that said notices are not altered,defaced,or covered by any other material.(b)Mail to the Regional Director for Region 28 signedcopies of the aforementioned notice for posting at thepremises of the Employer,the latter willing, in placeswhere notices to employees are customarily posted.Copiesof said notice on forms provided by the Regional DirectorforRegion 28, shall,after being signed by Respondents,be forthwith returned to said Regional Director fordisposition by him.(c)NotifytheRegionalDirector for Region 28, inwriting, within 20 days from the receipt of this Decision,what steps Respondents have taken to comply herewith.'V. THE REMEDYHaving found that Respondents have engaged inconduct violativeof the Act, itwill be recommended thattheyceaseand desist therefrom and take certainaffirmative action deemed necessary to effectuate thepolicies ofthe Act.`In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order be adopted by the Board, CENTRAL ARIZONA DISTRICT COUNCIL OF CARPENTERSAPPENDIXNOTICE TO ALL MEMBERS OF CENTRAL ARIZONA DISTRICTCOUNCIL OF CARPENTERS, AFL-CIO, ANDMILLMENANDCABINETMAKERSLOCAL 2093,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO AND TO ALL EMPLOYEES OF WOODSURGEONS, INC.Pursuant to the Recommended Order -of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT picket or cause to be picketed thepremisesofWood Surgeons, Inc., with an object offorcingor requiring saidemployer torecognize us asthis provision shall be modifiedto read:"Notify saidRegional Director, inwriting,within10days fromthedateof thisOrder,what stepsRespondents have takento complyherewith."393the representative of its employees in violation ofSection 8 (b)(7)(C) of the Act.DatedByMILLMEN AND CABINETMAKERS,LOCAL 2093,UNITEDBROTHERHOODOF CARPENTERS &JOINERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)DatedByCENTRAL ARIZONADISTRICT COUNCIL OFCARPENTERS,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.Ifmembers or employees have any question concerningthis notice or compliance with its provisions, they maycommunicate directly with the Board's Regional Office,207 CamelbackBuilding, 110West Camelback Road,Phoenix, Arizona 85013, Telephone 261-3717.